Title: From Benjamin Franklin to [Anthony Todd], 15 June 1771
From: Franklin, Benjamin
To: Todd, Anthony


Dear Sir
June 15. [1771]
I am just going out of Town for a Week, but shall endeavour to return in time for the great Pleasure you so kindly propose to me of meeting chez vous, that excellent good Man Baron Behr. In the mean while, pray advise your Neighbour Mr. Jackson, if he should be at any Loss about it, how to get soon ashore two Barrels of Flour (one of which is for your self) that are just arriv’d from Philadelphia in the Britannia Capt. Falconer. The Custom house Officers often make Difficulties about these Trifles, and detain them till they are half spoilt. Mr. Foxcroft, (who you know puffs everything from our Side the Water) says, “You will receive two of the most extraordinary Barrels of Flour by Falconer that ever was manufactur’d in America or perhaps in the World; they were made on purpose, &c.” I would not have your Expectations too highly rais’d by this. I only hope it will be got while sweet, and that I shall find a Pudding of it smoaking on the hospitable Board of Walthamstow, being ambitious if it should prove remarkably good, that the Baron too may taste the Produce of our American Hanover. With the most affectionate Respect, I am, Dear Sir, Yours &c
B Franklin
